32 Cal. App. 2d 610 (1939)
HARRIET M. THRASHER, Appellant,
v.
MARY E. THRASHER et al., Respondents.
Civ. No. 2331. 
California Court of Appeals. Fourth Appellate District.  
May 10, 1939.
 No appearance for Appellant.
 A. Heber Winder, William H. Wood and Winthrop O. Gordon for Respondents.
 Barnard, P. J.
 Motion by respondent to dismiss appeal on the ground that no transcript has been filed and that proceedings for the preparation of a record have been terminated in the trial court.
 [1] From the certificate of the county clerk it appears that judgment was entered on February 21, 1938; that a motion for a new trial was denied on April 25, 1938; that notice to the clerk to prepare a transcript was filed on May 31, 1938; that no further steps have been taken by the appellant since said date with respect to preparing a record; that on February 26, 1939, on motion, an order was made in the trial court terminating any proceedings for the preparation of a record; that no proceedings for the preparation of a bill of exception or of a transcript are now pending before said court; and that the time therefor has expired. The motion must, therefore, be granted. (Bruce v. Tunstall, 24 Cal. App. 2d 370 [75 PaCal.2d 120]; Christensen v. Couey, 136 Cal. App. 268 [28 PaCal.2d 689].)
 The appeal is dismissed.
 Marks, J., and Griffin, J., concurred.